COFFEY, J.
It is manifest from the offer of Mr. Fruchey’s attorney to increase his bid of $3,000 to $5,000, that the price obtained at the sale was greatly disproportionate to the value of the articles sold. I have fully considered all the points made by counsel on both sides, in oral argument and in briefs, and, while conceding the cogency of Mr. Wood’s presentation of views, cannot consider it conclusive. I adhere to the view intimated by me at the hearing, as the correct conclusion—the sale cannot be confirmed; and a new sale should take place under circumstances calculated to bring the utmost value of the property.